Citation Nr: 0821707	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-00 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound of the right leg, currently evaluated as 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, in his substantive appeal, requested a hearing 
before a Member of the Board at the RO.  Next to the request 
was writing the words "Video Conference."  The Board sent 
the veteran a letter to clarify his wishes in July 2006 and 
proceeded to schedule the veteran for a video conference 
hearing in late August 2006.  The veteran did not report for 
the hearing, but unbeknownst to the Board, the veteran had, 
in early August 2006 submitted a statement to the RO 
requesting that the hearing be held before a Member of the 
Board at the RO, rather than by video conference.  The 
correspondence was not received by the Board until November 
2006.  Under the circumstances, the case must be returned so 
that a hearing may be scheduled.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a hearing before a 
travelling Member of the Board in 
accordance with applicable procedures.  
If appellant decides he does not want a 
hearing, he must withdraw the request in 
writing at the RO.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



